DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the applicant recites, “wherein the display hanger hook provides a mean to engage with a display hook for retail display”.  Isn’t the display hook itself the mean[s] to engage with a display hook for retail display?  Is the display hook providing additional structure beyond the hook itself?  Within paragraph 0015 of the applicant’s specification the applicant recites that the “display hanger hook 22 is positioned directly above the central member 24 to provide a mean to engage with a display hook for retail display”.  Is the “mean” the positioning of the display hanger hook 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEBREAU (US 9,492,021).
Regarding claim 1, KEBREAU discloses a display hanger (10) fully capable of functioning to hold slides comprising a body member including a display hanger hook (24; upper hook portion thereof), an elongated central member (straight stem of 24 and/or 22) connected to the display hanger hook and extending downwardly from a lower end of the display hanger hook, and opposed first and second shoulders (18, 18) connected to a lower end of the central member, each of the first and second shoulders extends laterally from the lower end of the central member and then extends downwardly (notes ends 20, 20) such that a holder space is formed between the first and second shoulders (Figures 1 and 3).  KEBREAU discloses a holder (11, 12) integrally connected to the first and second shoulders, the holder having substantially parallel first and second longitudinal side walls (12, 12) and substantially parallel first 
Regarding claim 2, KEBREAU discloses the holder including opposed first and second tabs (T1, T2; note figure below) that extend outwardly from a center (note figure 2) of each of the first and second transverse side walls, respectively (Figures 1-3).

    PNG
    media_image1.png
    305
    678
    media_image1.png
    Greyscale

Regarding claim 10, KEBREAU discloses the display hanger hook (upper hook portion of 24) provides a mean (located above the elongated central member; fig. 3) to functionally engage with a display hook for retail display (Fig. 3).
Regarding claim 11, KEBREAU discloses the display hanger being made out of plastic (col. 2, lines 9-10).
Regarding claims 12 and 13, KEBREAU discloses the display hanger comprising a label member (outside surface of outer portion of 24 or front/back surface of 22) wherein the label member is connected to the display hanger hook (24) (Figures 1 and 3).  Note that a label member is interpreted as a surface wherein a picture/label can be provided and/or attached (consistent with the applicant’s specification; para 0022).
Regarding claim 14, KEBREAU discloses the display hanger (10) being a one-piece structure since all the components thereof are integrally attached (Figures 1-3). 
.

Claim(s) 1, 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BLANCHARD (US 4,932,571).
Regarding claim 1, BLANCHARD discloses a display hanger fully capable of functioning to hold slides comprising a body member including a display hanger hook (19) (note that the hook could be considered to include 20), an elongated central member (16 or 20; both elongated in horizontal direction as shown in figures) connected to the display hanger hook and extending downwardly (i.e. width) from a lower end of the display hanger hook (Figures 1-2), and opposed first and second shoulders (14, 15; 14, 15) connected to a lower end of the central member, each of the first and second shoulders extends laterally (15) from the lower end of the central member and then extends downwardly (14, 14) such that a holder space is formed between the first and second shoulders (Figures 1-2).  BLANCHARD discloses a holder (12) integrally connected (11) to the first and second shoulders, the holder having substantially parallel first and second longitudinal side walls (31, 34) and substantially parallel first and second transverse side walls (30, 30), the longitudinal side walls and transverse side walls integrally connected to each other to form a generally rectangular frame having an open space in the middle (figures 1-2).  

Regarding claim 11, BLANCHARD discloses the display hanger being made out of plastic (abstract).
Regarding claims 12 and 13, BLANCHARD discloses the display hanger comprising a label member (20) wherein the label member is connected to the display hanger hook (19) (figures1-2).  Note that a label member is interpreted as a surface wherein a picture/label can be provided and/or attached (consistent with the applicant’s specification; para 0022).
Regarding claim 14, BLANCHARD discloses the display hanger being a one-piece structure since all the components thereof are integrally attached (figures 1-4). 
Regarding claim 16, BLANCHARD discloses the holder space being dimensioned such that an upper portion of the holder (12) could be accommodated therewithin (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLANCHARD (US 4,932,571) in view of SHWARTZ et al. (US 2003/0136805 A1).
BLANCHARD discloses a display hanger as discussed above.  However, BLANCHARD fails to disclose the display hanger comprising an elastic cord.  SHWARTZ teaches a display hanger (10) having an elastic cord (30) (para 0020) (note that an elastic cord is the definition of a bungee cord; also note para 0024) attached to a shoulder (12) thereof within a corresponding aperture (within 16 which can be considered a part of shoulder 12) in order to allow the hanger to hold garment accessories therefrom (Figures 3-4).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the display hanger of BLANCHARD with an elastic cord and a corresponding aperture within a shoulder thereof, in light of the teachings of SHWARTZ, in order to allow the hanger to hold garment accessories therefrom.  Additionally, note that since BLANCHARD in view of SHWARTZ discloses all the structure as claimed by the applicant, the elastic cord thereof is considered fully capable of providing the applicant’s claimed function (i.e. “keep the slides with the display hanger while a customer tries slides on”).        

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLANCHARD (US 4,932,571) in view of SHWARTZ et al. (US 2003/0136805 A1) and in further view of LIVINGSTON (US D82,948).
BLANCHARD in view of SHWARTZ teaches a display hanger having an elastic cord and corresponding aperture within one shoulder thereof as discussed above.  .   

Allowable Subject Matter
Claims 3-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2013/0200113, US 3,860,154, US 4,765,467, US 6,094,848, US 6,244,478, and US D279627 all disclose a display hanger with a lower rectangular holder.  Additionally, US 4,576,290 discloses a shoe hanger and US 5,975,384 discloses a display hanger with elastic cords.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732